Citation Nr: 1521352	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-17 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for hearing loss.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for hearing loss and assigned a noncompensable rating, effective August 23, 2012.

In October 2013, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2013 the Veteran was seen at a VA facility for a hearing aid fitting.  The examination report noted moderately severe to severe sensorineural hearing loss in the 3000-8000 Hertz range for both ears.  The examination suggested a more severe disability picture since the August 2012 VA examination; however, it did not contain the specific puretone thresholds or the specific percent of speech discrimination.  In light of this report, a new VA examination should be provided the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his hearing loss.  The Veteran's claim file should be reviewed in conjunction with the examination. 

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.

2.  After conducting any additional indicated development, readjudicate the issue on appeal.  If the decision remains less than a full grant of the benefit sought, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




